                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

WILBERT L. JOHNSON                                                             PETITIONER

v.                           CASE NO. 5:18-CV-00290 BSM

WENDY KELLEY, Director,
Arkansas Department of Correction                                              RESPONDENT

                                           ORDER

       United States Magistrate Judge Beth Deere’s recommended disposition [Doc. No. 9]

is adopted and petitioner Wilbert L. Johnson’s petition for writ of habeas corpus is dismissed

without prejudice. Because Johnson has not make a substantial showing of the denial of a

constitutional right, no certificate of appealability will issue. See 28 U.S.C. § 2253(c); Slack

v. McDaniel, 529 U.S. 473, 483–84 (2000).

       IT IS SO ORDERED this 28th day of January 2019.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
